 Case: 4:20-cr-00135-SRC Doc. #: 27 Filed: 08/21/20 Page: 1 of 4 PageID #: 71




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
        Plaintiff,                            )
                                              )       NO. 4:20 CR 00135 SRC
v.                                            )
                                              )
LAWRENCE ARNOWITZ,                            )
                                              )
        Defendant.                            )

                             GOVERNMENT’S SENTENCING
                                  MEMORANDUM

        Comes now the United States of America, by and through The United States Attorney’s

Office for the Eastern District of Missouri and Hal Goldsmith, Assistant United States Attorney

for the Eastern District of Missouri, and for its Sentencing Memorandum, states to this

Honorable Court as follows:

       1.       From January, 2011 through his resignation from office during March, 2020,

Defendant served as the elected Alderman for the 12th Ward in the City of St. Louis. Prior to

his election as Alderman, and for several decades, Defendant was employed in a number of

patronage positions in various offices within the City of St. Louis government. Thus, for almost

45 years, this Defendant earned his livelihood from the citizen taxpayers of St. Louis, and he

owed them his trust because, after all, public service is a public trust. During the past five years,

this Defendant abused his position of public trust by stealing from his campaign account which

was funded by donations from individuals and businesses that supported his political position

as the elected Alderman. This defendant’s criminal conduct was reprehensible, particularly

considering his position as an elected official and the false representations he made to his
                                                  1
 Case: 4:20-cr-00135-SRC Doc. #: 27 Filed: 08/21/20 Page: 2 of 4 PageID #: 72




supporters concerning his purported use of their donated funds. He owed his supporters and the

residents of St. Louis who paid his salary his honest services, and he abused their trust through

his criminal conduct here. Application of the United States Sentencing Guidelines here advises

a sentence of 12 to 18 months’ imprisonment. This Court’s sentence should be fair and just

under the facts and circumstances presented, and acknowledge the extent of defendant’s criminal

conduct and the harm his conduct caused to the public who mistakenly placed their trust in him.

       2.      Title 18, United States Code, Section 3553(a) sets out the factors this Court

should consider in fashioning an appropriate sentence. The first such factor to be considered is

the nature and circumstances of the offense, and the history and characteristics of the defendant,

18 U.S.C. 3553(a)(1). During the period of his scheme, Defendant used his campaign account

like his personal piggy bank, making numerous cash withdrawals from the account in order to

pay for improper personal expenses. Defendant also held fundraising events where he received

cash donations, and instead of depositing those cash donations into his campaign account, he

again used those cash funds for his own personal expenses, unrelated to any legitimate campaign

or reelection efforts. Defendant also used funds from his campaign account to directly pay for

improper personal expenses, such as payments on his personal residence mortgage. All the time,

Defendant was lying to his political supporters, falsely representing that he would use their

donated funds for legitimate campaign and reelection efforts. Further, Defendant flaunted the

rules of the Missouri Ethics Commission in order to conceal his criminal conduct, and filed

multiple false financial reports which failed to disclose receipts and improper disbursements

from his campaign account.

      3.      In reviewing defendant’s history and characteristics, this Court should also consider


                                                2
  Case: 4:20-cr-00135-SRC Doc. #: 27 Filed: 08/21/20 Page: 3 of 4 PageID #: 73




that on February 28, 2020, when Special Agents of the FBI and the undersigned approached

defendant to interview him about his knowledge of the campaign funds theft, defendant initially

made false statements. For example, defendant falsely denied that the cash withdrawals which he

had made from his campaign account were for improper personal expenses, stating instead that

the withdrawals were purportedly to pay people who helped with his campaign. Defendant also

fabricated a story that he had used $5,000 from his campaign account to pay an individual for his

campaign office rent, when he well knew that the $5,000 had been used by him to improperly pay

a portion of his personal residence mortgage. Defendant also made repeated statements that federal

law enforcement should not be involved with investigating any improprieties with his campaign

account, and that the Missouri Ethics Commission would simply levy a small fine for any

misconduct.

       4.      Further as to Defendant’s history and characteristics, attached as Exhibit A is a

letter received from an anonymous individual which addresses concerns with Defendant’s criminal

conduct. Significantly, attached to the anonymous letter is a posting made by Defendant to a

neighborhood blog where Defendant espouses what can only be described as a conspiracy theory

that, “there was some political people who called the feds. higher ups who wanted me out. Should

have been reported the ethics commission rumor is I was making to many steps towards the Mayors

race (again no excuse on my part).” Defendant points his finger at imaginary individuals who

worked to somehow stifle his political ambitions at becoming Mayor. This clearly evidences a

lack of acceptance of responsibility on the part of Defendant.

       5.      This is not a victimless crime. Our elected officials should be held accountable for

their criminal conduct; the victim supporters and citizens deserve it, and fairness and justice require

it. Defendant was a public official, and the public should have been able to count on him and trust
                                                  3
  Case: 4:20-cr-00135-SRC Doc. #: 27 Filed: 08/21/20 Page: 4 of 4 PageID #: 74




him to provide them with his honest services. Instead this defendant broke that trust here and

should be justly punished.

       WHEREFORE, the United States of America prays that this Honorable Court sentence

defendant to an appropriate sentence, and for such other relief as this Court deems appropriate and

just under the circumstances.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                       /s/Hal Goldsmith
                                                      HAL GOLDSMITH #32984
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.331
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
                                                      hal.goldsmith@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court’s electronic filing system upon the
 defendant’s counsel of record.


                                              /s/ Hal Goldsmith
                                              HAL GOLDSMITH
                                              Assistant United States Attorney




                                                4
